Citation Nr: 0505120	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2001.  In November 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

A chronic, bilateral knee disability, including degenerative 
joint disease, was first manifested many years after service, 
and is unrelated to any events that occurred in service.


CONCLUSION OF LAW

A chronic, bilateral knee disability was not incurred in or 
aggravated by active service, and degenerative joint disease 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  The file shows 
that by RO correspondence dated in May 2001, prior to the 
rating decision, the veteran was informed of the evidence 
necessary to substantiate his claim  He was informed of his 
and VA's respective obligations to obtain different types of 
evidence.  The October 2001 rating decision, the statement of 
the case dated in May 2002, and supplemental statements of 
the case dated in February 2003 and January 2004 also 
provided information regarding the evidence necessary to 
substantiate his claim, his and VA's respective obligations 
to obtain different types of evidence, and the reasons his 
claim was denied.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The veteran's service medical 
records were eventually received at the VA in June 2003.  At 
his hearing before the undersigned in November 2004, the 
veteran said that all available post-service treatment 
records had been submitted.  Although he was not provided a 
VA examination, there is no reasonable possibility that such 
an examination would substantiate the claim.  See 38 C.F.R. § 
3.159(d).  In this regard, there is no contemporaneous 
indication of a knee disability until many years after 
service, and a current examination could not provide evidence 
of events that occurred 60 years earlier.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The veteran and 
other witnesses testified at an RO hearing in May 2003, and 
at a Travel Board hearing in November 2004.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran contends that he injured his knees in a fall from 
a truck in service, following which he was hospitalized in 
Balboa Naval Hospital for two weeks.  He maintains that he 
has continued to suffer from bilateral knee pain since that 
injury.  He states that many different forms of treatment 
have been provided, including knee replacement surgery.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

Service medical records do not show any complaints or 
abnormal findings with respect to the knees (with the 
exception of a 11/2-inch scar noted on the right knee on the 
October 1942 entrance examination report).  The records show 
that he was hospitalized in Balboa Naval Hospital for two 
weeks, in August 1943, but for treatment of an eye condition; 
no complaints or treatment pertaining to the knees was noted.  
The separation examination in December 1945 disclosed the 
joints to be normal.  As a whole, the Board finds that the 
service medical records provide negative evidence against 
this claim. 

Records from D. Pal, M.D., dated from January 1989 to January 
1994 show the veteran's treatment for knee conditions.  On 
his first visit, in January 1989, a history of left knee pain 
since 1984 was noted, worse since August 1988.  On 
examination, he had considerable degenerative joint disease.  
In June 1991, he underwent a total knee replacement of the 
left knee.  In July 1993, it was noted that he had injured 
his right knee and hip in a fall off of a swather.  
Examination showed degenerative joint disease and a loose 
body in the knee.  In December 1993, he underwent 
arthroscopic surgery of the right knee, with removal of the 
loose body.  

Dr. Pal wrote, in a letter dated in August 2002, that he had 
treated the veteran for 12 to 14 years (many years after 
service), and that he believed the veteran's knee and joint 
problems were caused by the injury he received in service.  

The veteran, his spouse, and his daughter appeared at an RO 
hearing in May 2003, and at a Travel Board hearing in 
November 2004.  Although the veteran and his spouse both 
indicated he had had knee pain since service, they could not 
recall when he started complaining of knee pain, or when he 
was initially treated.  His wife felt that the first time he 
was treated was probably around 1959, and that the first 
surgery was most likely in the early 1970's.  Their daughter, 
born in the early 1950's, said she recalled him limping ever 
since she could remember.  She also remembered hearing him 
talk about the injury.  

Although the veteran recalls an in-service knee injury, the 
service medical records do not confirm treatment for such an 
injury, and the separation examination did not report a 
history of a knee injury, nor were any knee abnormalities 
noted at that time.  Moreover, the veteran was not treated 
for some years after that.  Although Dr. Pal wrote, in August 
2002, that he believed the veteran's knee disability was due 
to an in-service injury, yet he had only treated the veteran 
since 1989.  In his earliest actual treatment record, he 
noted a history of a knee disability only since 1984, many 
years after service.  

The absence of any record of treatment for many years after 
service, together with a history of the disability since 1984 
when first seen, is evidence against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran is competent to provide evidence of observable 
symptoms.  However, the probative value of such statements 
must be considered in light of the fact that the veteran is 
recollecting events that occurred over the past 50 to 60 
years.  At his hearing, neither the veteran nor his spouse 
could recall when the veteran first received treatment after 
service for a knee condition, although his wife thought it 
could have been in 1959-which was 14 years after his 
discharge from service.  Furthermore, a layperson is not 
competent to offer diagnoses or medical opinions regarding 
the cause of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While Dr. Pal provided a statement attributing the onset of 
the veteran's knee disability to service, the conclusory 
nature of the statement, together with the fact that he 
himself did not treat the veteran until 1989, render it 
little more than a bare recitation of the veteran's history.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (Medical 
evidence which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence.'"); see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004) (post-service medical examination cannot provide 
evidence of past events).  The probative value is further 
reduced by the unexplained contradiction to his own, earlier 
treatment record noting a history only since 1984.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The evidence establishes that any knee injury sustained by 
the veteran during service resolved completely, and was 
unrelated to a chronic knee disability, including 
degenerative joint disease, that developed years after 
service.  A bilateral knee disability, including degenerative 
joint disease and current post-operative residuals of a total 
knee replacement, was not caused by any in-service events, 
and is unrelated to service.  As the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


